Citation Nr: 1818745	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-22 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for schizophrenia, depression, and bipolar disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, depression, and bipolar disorder.

3.  Whether new and material evidence has been received to reopen a claim of service connection for incomplete fusion of right aspect of S1 with sacrum (back disability). 

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. Laffitte, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from June 1984 to November 1984.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision and notification letter by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

Previously, the issues of entitlement to service connection for schizophrenia, depression, and bipolar disorder, and entitlement to service connection for a back disability were denied in a December 2011 rating decision which became final.  The Veteran filed a request to reopen both issues which was denied by the RO in an April 2013 rating decision.  The case is presently before the Board for further appellate review.

The issue of entitlement to service connection for a psychiatric disability to include schizophrenia, depression, and bipolar disorder is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A December 2011 rating decision denied service connection for schizophrenia, depression, and bipolar disorder, and denied service connection for a back disability.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

2.  Evidence received since the December 2011 rating decision is neither cumulative nor redundant, it relates to unestablished facts necessary to substantiate the claim for a psychiatric disability, and raises a reasonable possibility of substantiating the claim for service connection for a psychiatric disorder to include schizophrenia, depression, and bipolar disorder.

3.  Evidence received since the December 2011 rating decision is cumulative and redundant, and does not relate to unestablished facts necessary to substantiate the claim for a back disability, and does not raise a reasonable possibility of substantiating the claim for service connection for a back disability.


CONCLUSIONS OF LAW

1.  The December 2011 rating decision denying the claims for service connection for schizophrenia, depression, and bipolar disorder, and service connection for incomplete fusion of right aspect of S1 with sacrum is final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a psychiatric disorder to include schizophrenia, depression, and bipolar disorder.  38 U.S.C. § 5108; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

3.  New and material evidence has not been received sufficient to reopen the claims of entitlement to service connection for a back disability.  38 U.S.C. § 5108; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has complied with the duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  
New and Material Evidence

Decisions of the RO and the Board that are not appealed in the prescribed time are final.  38 U.S.C. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2017).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review the former disposition.  38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2017); Smith v. West, 12 Vet. App. 312 (1999).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Board must address the question of whether new and material evidence has been received to reopen the claim because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Veteran's claims of entitlement to service connection for schizophrenia, depression, and bipolar disorder, and entitlement to service connection for a back disability was last denied in a December 2011 rating decision, which found that the evidence did not support a finding for direct service connection for either claim.  As the Veteran did not perfect his appeal within 60 days of the SOC or the remainder of the one year period from the December 2011 rating decision, said rating decision became final. 

Since December 2011, additional medical evidence has been added to the record.  With regard to the Veteran's psychiatric disability, the Veteran has submitted treatment records showing diagnoses of schizoaffective disorder, bipolar disorder, depression, and cocaine abuse.  Additionally, the Veteran submitted lay statements contending his depression disorder is secondary to his service-connected eczema and was also caused by his medical discharge from service.  This particular evidence is new because it has not previously been submitted to VA.  Regarding the materiality of the newly-submitted evidence, the Veteran's previous claim for service connection was denied because there was no clinical diagnosis for depression, and there was no evidence that his diagnosed psychiatric conditions were incurred in or aggravated by service.  However, the Veteran's additional medical evidence shows a diagnosis for depression in September 2013.  Moreover, the newly-submitted evidence contends secondary service connection is warranted, and also provides a possible "in-service event" which relate to unestablished facts necessary to substantiate the claim.  Therefore, as new and material evidence has been received, and acknowledging the "low" threshold for determining whether new and material evidence has been submitted, the claim for service connection for a psychiatric disorder is reopened.

With regard to the Veteran's back disability, since the 2011 denial, the Veteran has submitted medical documentation showing current treatment with epidural injections for his back and diagnoses of facet syndrome, traumatic spondylopathy, lumbar spondylosis, lumbar radiculopathy, and lumbar disc disease.  This particular evidence is new because it has not previously been submitted to VA; however, it is not material as it relates to the presence of a current disability, which was not in dispute, but does not provide any evidence that the Veteran had a chronic back condition in service, or provide an indication that there is a relationship between his currently diagnosed back disabilities and his active service. Consequently, as new and material evidence has not been received, the claim for service connection for a back disability is not reopened.


ORDER

New and material evidence having been submitted, the request to reopen the claim of entitlement to service connection for a psychiatric disorder to include schizophrenia, depression, and bipolar disorder is granted, to this extent only.

New and material evidence having not been submitted, the request to reopen the claim of entitlement to service connection for a back disability is denied.
REMAND

Although the Veteran's claim for a psychiatric disability has been reopened, further development is necessary before the Board can adjudicate the claim.  As an initial matter, the Board notes that throughout the appeal period, the Veteran has been diagnosed with various psychiatric disorders to include bipolar disorder, schizoaffective disorder, depression, alcohol abuse, and cocaine abuse.  Therefore, In accordance with Clemons v. Shinseki, 23 Vet. App. 1, 4-5, (2009) all presenting psychiatric disorders will be considered in the Veteran's claim.  The Board has re-characterized the claim accordingly.  

The Veteran contends that his depression was caused by his medical discharge from service and his service-connected eczema.  The evidence appears to be silent for information relating to a medical discharge; however, the Board notes that many of the Veteran's service treatment records (STRs) are illegible.  As such, the AOJ should attempt to retrieve any information related to the Veteran's contended military discharge.

Additionally, the Veteran contends his depression is also caused by his service-connected eczema.  As the Veteran has not been afforded a VA examination for any of his psychiatric disorders, the Board finds that a VA examination is warranted to determine the etiology of the Veteran's psychiatric disabilities.  McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's outstanding VA treatment records, and any other medical evidence relating to the Veteran's psychiatric conditions that may have come into existence or is identified since the time the Veteran's claim was filed.  All efforts to obtain these records must be documented in the Veteran's claim file.  

2.  Contact DFAS and/or the service department (NPRC or other appropriate agency), and any other agency the AOJ deems necessary, and determine whether the appellant was discharged for medical disability and if so, what disability.  All records pertaining to any medical discharge should be requested following the procedures set forth at 38 C.F.R. § 3.159 (c)(2). 

3.  After any additional records have been obtained and associated with the Veteran's electronic record pursuant to the development requested in directives one (1) and two (2), schedule the Veteran for a VA examination to determine the nature and etiology of any current psychiatric disability.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed. 

 Based on an examination of the Veteran and a review of the record, the examiner should first identify all psychiatric disabilities present during the pendency of the claim.  Then, if the examiner determines that any prior diagnoses are incorrect, he or she should provide an explanation for why the diagnosis was in error.

Then, for each identified psychiatric condition, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or better) that any currently identified psychiatric disability is etiologically related to the Veteran's active service.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or better) that any of the identified psychiatric conditions, to include depression, were proximately caused or aggravated by his service-connected eczema.

 A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If the examiner determines that he or she is unable to provide the requested opinion without resort to speculation, the examiner must provide a reasoned explanation for such conclusion.

4.  After completion of the above, readjudicate the claim.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.  





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


